Citation Nr: 1734719	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-28 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 50 percent disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Arthur Gage, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1969, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has more nearly approximated occupational and social impairment deficiencies in most areas such as work, family relationships, and mood, due to symptoms of irritability, impaired impulse control, social isolation, chronic sleep impairment, obsessional rituals, nightmares, and suicidal ideation. 

2.  The Veteran's service-connected PTSD is rated 70 percent disabling, thereby meeting the schedular requirements for entitlement to a TDIU. 

3.  The most probative evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  This assists in determining, among other things, entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected PTSD is currently evaluated at 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

The Veteran submitted a claim for a rating in excess of 50 percent disabling in May 2011.  The Board notes that, for increased ratings, governing regulations provide for the preservation of an earlier effective date than the date of claim, but only if the Veteran files a claim within a year of the date his symptoms are shown to warrant a higher rating.  38 C.F.R. § 3.400(o)(2) (noting the effective date for increases is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.").  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  Therefore, the Board will consider relevant medical evidence from May 2010.  

An October 2010 treatment note from the Veteran's treating psychiatrist indicated that there had been marked exacerbation of his PTSD symptoms, causing total occupational and social impairment.  It was noted that his symptoms were not likely to improve in the next twelve months, and as such, he was determined to be permanently and totally disabled and unemployable.  This assessment is ongoing, as per VA treatment records.

A June 2011 VA examination listed PTSD symptoms including social isolation, nightmares, irritability, passive homicidal and suicidal thoughts.  His symptoms were determined to be mild to moderate with reduced reliability and productivity.

In August 2011, the Veteran called a suicide prevention hotline after having a "blow out" and sitting with a gun in his hand.  He reported later that his guns were taken away from him.

An assessment by the Veteran's psychiatrist in April 2012 described the Veteran's level of impairment as mild to moderate for understanding and remembering simple instructions and carrying out simple instructions; marked for the ability to make judgments on simple work-related decisions; extreme for understanding and remembering complex instructions and carrying out complex instructions; and extreme for the ability to make judgments on complex work-related decisions.  His symptoms were determined to cause impaired concentration, forgetfulness, irritability, anger outbursts, low frustration tolerance, and difficulty making decisions.  The psychiatrist concluded that the Veteran's social and interpersonal function was impaired due to these symptoms.

The Veteran underwent a November 2013 VA examination at which his level of impairment was deemed to be occupational and social impairment with reduced reliability and productivity.  Symptoms listed were depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran reported experiencing out-of-proportion anger, nightmares, depression, anxiety, and difficulty seeing body bags on television.  The Veteran's wife reported that he would go into a rage over small things; wake up in the morning saying he was depressed; and avoid leaving the house, traffic, and crowds.

In September 2014, the Veteran's wife and mother submitted statements verifying that they had witnessed personally many of the symptoms the Veteran had reported to clinicians and describing the effect on their lives.

In September 2015, a private psychologist examined the Veteran and reviewed his claims file.  After an extensive assessment, the clinician concluded that the Veteran met the guidelines for a disability rating of 70 percent, based upon his treating psychiatrist's clinical notes and April 2012 medical assessment, psychometric testing, extended and in-depth clinical interviews, Social Security Administration (SSA) determinations, collateral interviews, and the VA examinations.  Persistent depressive disorder was also diagnosed.  Obsessional rituals were listed as checking the house frequently, counting things, checking time often, sitting with his back to the wall, and hearing enemies at night.  Previously claimed symptoms were verified upon clinical examination.  

The Veteran underwent another VA examination in March 2016 where it was determined that his level of impairment was occupational and social impairment with reduced reliability and productivity.  The examiner reviewed recent mental health treatment records and listed the current psychiatric symptoms as depression, anxiety, suspiciousness, sleep disorder, diminished interest, survivors' guilt, diminished energy, diminished concentration, and variable appetite.  The examiner reviewed the raw data from the September 2015 private examination and determined that the Veteran may have schizoid personality features and maladaptive personality traits requiring further evaluation.

An addendum private opinion from the September 2015 examining psychologist was submitted in May 2016.  She discussed the VA examiner's determination that the Veteran's symptoms may be attributable to a personality disorder, noting that the raw data test results needed to be considered in conjunction with the Veteran's previous successful work and family history.  She noted that his symptoms were expected with a diagnosis of PTSD, rather than life-long fundamental distress in social and occupational functioning as would be expected with a personality disorder.  She ruled out a diagnosis of a personality disorder.

The Veteran testified at an April 2017 videoconference hearing that he used to be a fun-loving guy, who had a good sense of humor and enjoyed being around people.  He and his wife have noticed that he now does not want to be around people, is extremely suspicious of his environment, has difficulty sleeping, has had to give up his guns, frequently checks and rechecks his house, experiences nightmares and flashbacks, cannot socialize or go out of his house, and avoids situations that may trigger his anger.  He stated that his relationships with his mother and son have deteriorated and that he has planned his suicide.  He no longer manages his financial affairs.

Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  The Board finds that the April 2012 assessment by the Veteran's treating psychiatrist is competent, credible, and highly persuasive.  This clinician sees the Veteran regularly, monitors his symptoms, and manages his medication.  The Board also finds that the private September 2015 psychological opinion and its June 2016 addendum are exhaustive evaluations that analyze the Veteran's lay statements and observable symptoms, and view clinical testing results in context with the Veteran's social and employment history.  Although both the VA examination reports and private opinions describe many of the same symptoms experienced by the Veteran, the Board finds that the April 2012, September 2015, and June 2016 opinions are most probative.

It is apparent from the VA medical records, VA examination reports, private medical assessments, the Veteran's testimony, and statements from his family members that the Veteran suffers from occupational and social impairment deficiencies in most areas such as work, family relationships, and mood, due to symptoms of irritability, impaired impulse control, social isolation, chronic sleep impairment, obsessional rituals, nightmares, and suicidal ideation.  These symptoms most closely approximate a 70 percent disability rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Therefore, the Board finds that a 70 percent disability rating for PTSD is warranted.

The medical evidence of record does not suggest that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Therefore, a rating of 100 percent disabling is not warranted.  38 C.F.R. § 4.130, DC 9411.

II.  TDIU

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment may also be held to exist, on a facts-found basis (including, but not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities include: PTSD, rated at 70 percent disabling; bilateral tinnitus, rated at 10 percent disabling; mild chronic dermatophytosis of the groin, rated as noncompensable; and high frequency sensorineural bilateral hearing loss, rated as noncompensable, resulting in a combined rating of 70 percent.  The Veteran thus has one disability rated at 60 percent or more, and also meets the 70/40 combined rating requirement.

With the threshold requirements satisfied, the Board must examine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

By way of background, the Veteran served as a medical corpsman during military service and after discharge, attained a degree in engineering.  He worked from 1982 to 2001 with IBM as a design engineer.  He then played with a local symphony and taught violin lessons for approximately five years.  An April 2012 statement from his last employer, a school where he taught music lessons, stated that the Veteran worked before school began each day to avoid contact with everyone but the students, and could not deal with the accounting office manager.  

The Veteran receives SSA disability benefits based on his PTSD.  The onset of the disability was determined by SSA to be July 27, 2009.  The decision granting benefits found that the Veteran did not have the residual functioning capacity to perform sustained work-related activities in a work setting on a regular and continuing basis, and considering his age, education, work experience, and residual functional capacity, there were no jobs that existed in significant numbers in the national economy that the Veteran could perform. 

The Veteran's treating psychiatrist determined in October 2010 that due to marked exacerbation of his PTSD symptoms, the Veteran had total occupational and social impairment such that he was permanently and totally disabled and unemployable.

A February 2012 addendum opinion to a VA examination conducted to evaluate the Veteran's service-connected dermatophytosis determined that the skin condition caused no functional limitations and would not cause any limitation for any type of substantially gainful employment.  A February 2012 addendum opinion to a VA PTSD examination determined that the Veteran's ability to secure and maintain employment was mildly impacted by his symptom of irritability.  A November 2013 VA examination opinion stated that the Veteran was not impaired by reason of his PTSD to the extent that he could not secure and maintain competitive employment.  

Following the extensive psychological evaluation done in September 2015, a private clinician determined the Veteran was unemployable due to his PTSD symptoms.  She determined that the Veteran could not meet competitive standards in several areas including: maintaining regular attendance; being punctual within customary, usually strict tolerances; sustaining an ordinary routine without special supervision; working in coordination with or proximity to others without being unduly distracted; completing a normal workday and workweek; performing at a consistent pace without an unreasonable number or length of rest periods; accepting instruction and criticism from supervisors; getting along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes; and dealing with normal work stress.  

At a March 2016 VA PTSD examination, it was determined that the Veteran's psychological symptomology and functional impairment would moderately impact his ability to function in an occupational environment due to difficulties being reliable and consistent, managing his emotions, interacting with others, and coping or appropriately managing the stresses associated with a normal work environment.

In June 2016, a private vocational counselor reviewed the claims file and interviewed the Veteran.  After a thorough analysis of the evidence, she determined that the Veteran was not employable in a competitive work setting due to his service-connected PTSD.

The Board finds that there is ample supported evidence that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, thereby warranting a grant of TDIU.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

A disability rating for PTSD of 70 percent, but no higher, is granted
      
A TDIU is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


